  



SECOND AMENDMENT TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This SECOND amendment to second amended and RESTATED CREDIT AGREEMENT (this
“Amendment”) is effective as of December 30, 2013, by and among LEXINGTON REALTY
TRUST, a real estate investment trust formed under the laws of the State of
Maryland (the “Trust”), LEPERCQ CORPORATE INCOME FUND L.P., a limited
partnership formed under the laws of the State of Delaware (“LCIF”), and LEPERCQ
CORPORATE INCOME FUND II L.P., a limited partnership formed under the laws of
the State of Delaware (“LCIFII”; collectively with the Trust and LCIF, the
“Borrowers” and each a “Borrower”), each of the Lenders party hereto, and
KEYBANK NATIONAL ASSOCIATION, as administrative agent (the “Agent”).

 

WHEREAS, the Borrowers, the Lenders, the Agent and certain other parties have
entered into that certain Second Amended and Restated Credit Agreement dated as
of February 12, 2013, as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of September 30, 2013 (as amended
and in effect immediately prior to the date hereof, the “Credit Agreement”); and

 

WHEREAS, the Borrower, the Lenders and the Agent desire to amend certain
provisions of the Credit Agreement on the terms and conditions contained herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:

 

Section 1        Specific Amendments to Credit Agreement. The parties hereto
agree that the Credit Agreement is amended as follows:

 

(a) The last sentence of Section 9.4 which currently reads as follows:

 

“In addition to the foregoing limitations, the aggregate value of the items
subject to the limitations in the preceding clauses (a) through (e) shall not
exceed 40.0% of Capitalized Value at any time, and clauses (b) through (e) shall
not exceed 20.0% of Capitalized Value at any time.”;

 

is hereby deleted in its entirety and shall be replaced by the following:

 

“In addition to the foregoing limitations, the aggregate value of the items
subject to the limitations in the preceding clauses (a) through (e) shall not
exceed 40.0% of Capitalized Value at any time, and clauses (b) through (d) shall
not exceed 25.0% of Capitalized Value at any time.”

 

(b) The definition of “Operating Partnership” is hereby deleted in its entirety
and shall be replaced by the following:

 

“Operating Partnership” means at all times prior to a merger of LCIFII into
LCIF, LCIF and/or LCIFII, and upon a merger of LCIFII into LCIF, LCIF.

 

 

 

 

Section 2        Consent to Merger. The Borrowers have informed the Agent and
the Lenders that the Borrowers intend, on or about December 30, 2013, to merge
LCIFII with LCIF, with LCIF as the surviving entity (the “Merger”). The
consideration for the Merger (the “Merger Consideration”) will consist of
(a) for any holder who is not an Accredited Investor (as defined in rule 501(a)
of Regulation D promulgated under the Securities Act of 1933, as amended or who
fails to return a letter of transmittal on or prior to February 1, 2014, cash
equal to the value of the Trust’s common shares, or (b) LCIF units on a one for
one basis for any holder who is an Accredited Investor and returns a letter of
transmittal. The Borrowers have requested that the Lenders consent to the Merger
and payment of the Merger Consideration. The Requisite Lenders hereby consent to
the Merger and the making of Restricted Payments in connection with payment of
the Merger Consideration, and waive any prohibition in Sections 9.2 and/or 9.7
of the Credit Agreement implicated with respect to the consummation of the
Merger and payment of the Merger Consideration.

 

Section 3        Conditions Precedent. The effectiveness of this Amendment and
the consent of the Requisite Lenders under Section 2 above, is subject to
receipt by the Agent of each of the following, each in form and substance
satisfactory to the Agent:

 

(a)        A counterpart of this Amendment duly executed by the Borrowers and
the Requisite Lenders; and

 

(b)        Copies of all documents and agreements which implement the Merger.

 

Section 4        Representations. Each Borrower represents and warrants to the
Agent and each Lender as follows:

 

(a)        Authorization. Each Borrower has the right and power, and has taken
all necessary action to authorize it, to execute and deliver this Amendment and
to perform its obligations hereunder and under the Credit Agreement, as amended
by this Amendment, in accordance with their respective terms. This Amendment has
been duly executed and delivered by the duly authorized officers of each
Borrower and each of this Amendment and the Credit Agreement, as amended by this
Amendment, is a legal, valid and binding obligation of each Borrower enforceable
against each Borrower in accordance with its respective terms except as the same
may be limited by bankruptcy, insolvency, and other similar laws affecting the
rights of creditors generally and the availability of equitable remedies for the
enforcement of certain obligations (other than the payment of principal)
contained herein or therein and as may be limited by equitable principles
generally (whether in a proceeding in law or equity).

 

(b)        Compliance with Laws, etc. The execution and delivery by each
Borrower of this Amendment and the performance by each Borrower of this
Amendment and the Credit Agreement, as amended by this Amendment, in accordance
with their respective terms, do not and will not, by the passage of time, the
giving of notice or otherwise: (i) require any Government Approvals or violate
any Applicable Laws relating to any Borrower; (ii) conflict with, result in a
breach of or constitute a default under the organizational documents of any
Borrower or any indenture, agreement or other instrument to which any Borrower
is a party or by which it or any of its properties may be bound; or (iii) result
in or require the creation or imposition of any Lien upon or with respect to any
property now owned or hereafter acquired by the Borrower.

 

(c)        No Default. No Default or Event of Default has occurred and is
continuing as of the date hereof nor will exist immediately after giving effect
to this Amendment.

 

-2-

 

 

Section 5        Reaffirmation of Representations by Borrowers. Each Borrower
hereby repeats and reaffirms all representations and warranties made by such
Borrower to the Agent and the Lenders in the Credit Agreement and the other Loan
Documents to which it is a party on and as of the date hereof with the same
force and effect as if such representations and warranties were set forth in
this Amendment in full.

 

Section 6        Certain References. Each reference to the Credit Agreement in
any of the Loan Documents shall be deemed to be a reference to the Credit
Agreement as amended by this Amendment.

 

Section 7        Expenses. The Borrowers shall reimburse the Agent upon demand
for all reasonable out-of-pocket costs and expenses (including attorneys’ fees)
actually incurred by the Agent in connection with the preparation, negotiation
and execution of this Amendment and the other agreements and documents executed
and delivered in connection herewith.

 

Section 8        Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns, and shall be deemed a Loan Document.

 

Section 9        GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO
CONTRACTS EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE (INCLUDING, FOR
SUCH PURPOSE, SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAWS OF THE
STATE OF NEW YORK).

 

Section 10        Effect. Except as expressly herein amended, the terms and
conditions of the Credit Agreement and the other Loan Documents remain in full
force and effect. The amendment contained herein shall be deemed to have
prospective application only.

 

Section 11        Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.

 

Section 12        Definitions. All capitalized terms not otherwise defined
herein are used herein with the respective definitions given them in the Credit
Agreement.

 

[Signatures on Next Page]

 

-3-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to
Second Amended and Restated Credit Agreement to be executed as of the date first
above written.

 

  Lexington REALTY Trust       By: /s/ Joseph Bonventre     Name: Joseph
Bonventre     Title: Executive Vice President

 



  Lepercq Corporate Income Fund L.P.   Lepercq Corporate Income Fund II L.P.    
  Each By:  LEX GP-1 Trust, its sole general partner       By:  /s/ Joseph
Bonventre       Name: Joseph Bonventre     Title: Vice President



 

[Signatures Continue on Next Page]

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

  

  KEYBANK NATIONAL ASSOCIATION, as Agent and as a Lender       By: /s/ Jane E.
McGrath     Jane E. McGrath     Vice President

 

[Signatures Continue on Next Page]

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

      WELLS FARGO BANK, N. A.       By: /s/ D. Bryan Gregory     D. Bryan
Gregory    

Director

 

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  PNC Bank, NATIONAL ASSOCIATION       By: /s/ Luis Donoso     Luis Donoso    

Vice President

 

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  BANK OF AMERICA, N.A.       By: /s/ Kurt Mathison     Kurt Mathison     Senior
Vice President

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  U.S. Bank national association       By: /s/ Gordon Clough     Gordon Clough  
  Vice President

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  Rbs citizens, n.a.       By: /s/ Donald W. Woods     Donald W. Woods    

Senior Vice President

 

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  TD Bank, N.A.       By: /s/ Brian Welch     Brian Welch     Senior Vice
President

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  CAPITAL ONE, N.A.       By: /s/ Frederick H. Denecke     Frederick H. Denecke
    Vice President

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  JPMorgan chase bank, n.a.       By: /s/ Rita Lai     Rita Lai     Senior
Credit Banker

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  regions bank       By: /s/ Kerri L. Raines     Kerri L. Raines     Vice
President

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 

  FIFTH THIRD BANK       By: /s/ Casey Gehrig     Casey Gehrig     Vice
President

 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

 



  bARCLAYS BANK PLC       By: /s/ Noam Azachi   Name: Noam Azachi   Title: Vice
President





 

 

 

 

[Signature Page to Second Amendment to Second Amended and Restated Credit
Agreement
with Lexington Realty Trust et al.]

  

  BRANCH BANK AND TRUST COMPANY       By: /s/ Mark Edwards     Mark Edwards    
Senior Vice President

 



A-1

